UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7757


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL L. LINYARD, a/k/a Gus, a/k/a Big Kahuna, a/k/a Kahuna,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Solomon Blatt, Jr., Senior
District Judge. (9:03-cr-00620-SB-1; 9:13-cv-02658-SB)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Carl L. Linyard, Appellant Pro Se. Robert Nicholas Bianchi,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carl L. Linyard seeks to appeal the district court’s order

granting relief on his motion for reduction of his sentence,

under 18 U.S.C. § 3582(c)(2) (2012), and denying, as successive,

his 28 U.S.C. § 2255 (2012) motion.                    Linyard does not allege

error regarding his § 3582 relief.               Thus we affirm this part of

the appeal for the reasons stated by the district court.                        United

States    v.    Linyard,     Nos.    9:03-cr-00620-SB-1;            9:13-cv-02658-SB

(D.S.C. Nov. 17, 2014).

     Regarding Linyard’s § 2255 motion, he cannot appeal unless

a   circuit      justice        or     judge     issues       a     certificate     of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                 A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner       satisfies     this       standard       by     demonstrating       that

reasonable      jurists      would     find     that    the       district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on   procedural        grounds,       the    prisoner     must

demonstrate      both    that    the    dispositive         procedural   ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

                                          2
     We have independently reviewed the record and conclude that

Linyard has not made the requisite showing.               Accordingly, we

deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                      3